OPINION
By CARTER, J.
This cause is before this court on appeal on questions of law. Joseph P. Ferguson, *310a minor about six and one-hali years of age, by his father and next friend, Nicholas Ferguson, instituted an action in the Court of Common Pleas of Mahoning County, against Clarence E. Hammond, for damages for certain personal injuries which he alleges the minor received as a result of being struck by an automobile driven by defendant. Upon trial in the Court of Common Pleas the jury returned a verdict for the defendant. Motion for new trial filed, which motion was by the trial court sustained and verdict of the jury set aside and a new trial ordered. Appeal is prosecuted to this court to reverse this action of the tria! court. The motion for new trial was sustained on December 21, 1937, which was after the effective date of an act of the Legislature which made the granting of a r.ew trial after verdict by the jury a final order.
Two questions were by the pleading's presented to the jury for determination, the negligence of the defendant, and the sole ci contributory negligence of the minor. No interrogatories were submitted to the jury. We are therefore at a loss to determine the mental operation of the jury in reaching its conclusion; that is, whether the verdict was based on non negligence on tlie part of the defendant, sole negligence of the minor or due to the combined negligence of the defendant and the contributory negligence of the minor. The court in granting the motion for a new trial unfortunately gave no reason for so doing.
The accident occurred on the sixth day of October, 1936, at about five o’clock P. M. The defendant was operating his automobile in an easterly direction on state highway Route 38, and was approaching the intersection of Four Mile Run Road, a highway which intersects Route 18, Four Mile Run Road running in a northerly and southerly direction. Route 18 is paved with brick and is about forty feet in 'width. The place where the accident occurred was not within the limits of a municipal corporation. The minor had proceeded across Route 13 in company with his sister, Dorothy, age eleven, for the purpose of going to the grocery store on the northeast corner of the intersection, to make some purchases. After making the purchases the two walked to the northeast curb and proceeded to cross Route 18 in a southerly direction, the accident occurring apparently on the southerly half of the highway.
The grounds for new trial were as follows:
1. The verdict of the jury is manifestly against the weight of the evidence.
2. The verdict is contrary to law.
3. The verdict appears to have been given under the influence of passion and prejudice.
As to the third ground, that the verdict was rendered under the influence of passion and prejudice, this ground is not urged in the brief; therefore, we will ignore this claim. The second ground, that the verdict is contrary to law, this error is not seriously urged, and no errors of law occurring at the trial have been pointed out in appellee’s brief. We will therefore ignore the second ground. Apparently the only ground left upon which the court acted was that the verdict of the jury was manifestly against the weight of the evidence'.
The trial court had the opportunity of seeing and hearing the witnesses testify, their appearance upon the stand, a right, privilege and opportunity which is denied this court, having before us the cold record only. For these reasons we are unable to say that the court abused its discretion in granting a new trial.
The granting or refusal of a new trial on the ground that the verdict is against the manifest weight of the evidence rests largely within the sound discretion of the trial court. See Lessee of Muhleinberg’s Heirs v Ellis Florence, 5 Ohio 246, and Doolittle and Chamberlain v Edward McCullough, 7 Oh St 299, page 305, wherein the court used this language.
“This court cannot revise the judgment cf the District Court in respect of the weight of evidence upon the trial being in favor of or against the verdict. An inspection of the record very obviously does not afford this court the same means possessed by the District Court, of determining the preponderance of evidence given upon the trial in respect of the issue. The court under whose observation the evidence upon the trial was given, had an opportunity to judge of the manner and measure of the evidence.for and against the affirmative cf the issue, which this court does not possess. The decision of that court as to the weight of evidence being in favor of the verdict, by the exercise of their legal discretion in overruling the motion for a new trial upon that ground, this court cannot call in question.”
To the same effect see the case of Samuel Beatty v John W. Hatcher, 3 Oh St 115, *311and. the case of the Canton Stamping & Enameling Co. v Elles, 124 Oh St 29, at page 32.
Judgment affirmed.
NICHOLS and BENNETT, JJ, concur in the judgment.